Citation Nr: 1341373	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from June 1961 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In June 2011, the Board remanded the instant matters.

In August 2011, the Veteran testified before the undersigned at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

In August 2011, following the issuance of the October 2010 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeals.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the claims on appeal.


FINDINGS OF FACT

1.  The competent opinion evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to service is, at least, in relative equipoise.

2.  The competent opinion evidence on the question of whether the Veteran's current tinnitus is etiologically related to service is, at least, in relative equipoise.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that his current hearing loss and tinnitus are the result of his in-service noise exposure.  Specifically, he asserts such exposure while part of a rifle marksmanship team that trained from seven to 10 hours per day for eight weeks, and that he did not use hearing protection during such training.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994). 

In the present case, the Veteran's service treatment records do not reflect findings of tinnitus or audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  The Veteran's April 1961 entrance examination report effects audiometric that were within normal limits.  It is not appear that a separation examination was conducted.  While still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

After filing his March 2009 claims for service connection for hearing loss and tinnitus, the Veteran was evaluated by an audiologist in September 2008.  Testing performed at the examination showed that the Veteran has bilateral hearing loss that meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, testing revealed pure tone thresholds at 30 decibels or greater at 2000, 3000 and 4000 Hertz in both the right and left ears.  In addition, the Veteran complained of tinnitus.  Therefore, inasmuch as the Veteran has demonstrated that he has a current bilateral hearing loss and tinnitus disabilities, the relevant inquiry is whether such hearing loss and tinnitus may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.

First, addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that the Veteran's Form DD-214 shows that his military occupational specialty (MOS) was refrigeration specialist, which is comparable to a MOS listed in the Department of Defense's Duty MOS Noise Exposure Listing.  He also had been awarded the Expert (Rifle M14) badge.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

Turning to the issue of whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure, the Board notes that the record contains several opinion which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

The first of such opinions is the March 2009 opinion of the Veteran's private otolaryngologist.  This physician opined that the Veteran's hearing loss and tinnitus were was at least as likely as not related to his service.  The examiner further opined that the Veteran was a left-handed shot, that he had asymmetric neurosensory hearing loss which was consistent with left-handed shooting and that there were no other causes of the disabilities that could be found.  In addition, the Board notes the August 2011 statement from the Veteran's wife, who indicated that she had noticed the Veteran's hearing problems soon after he was discharged from service and that he had repeatedly complained of ringing in his ears.

The second of such opinions is the July 2010 opinion of the VA examiner.  The audiologist opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were due to his in-service noise exposure as there was no evidence in the service treatment records to substantiate such claims, that the first documentation of hearing loss was in 2008-over 43 years after military separation-and that the Veteran had a history of recreational noise exposure with hunting.  The examiner also reasoned that the Veteran was unable to specify when the tinnitus began or relate its onset to a specific event.

In sum, the record contains a competent opinion indicating that the Veteran's current bilateral hearing loss and/or tinnitus were caused by his in-service noise exposure, and another competent, seemingly equally probative opinion indicating that the Veteran's current bilateral hearing loss and/or tinnitus were not related to his service, to include his exposure to noise.  As the medical opinion evidence on the question of nexus between current bilateral hearing loss and/or tinnitus and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are the result of in-service injury-specifically, his in-service exposure to noise. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


